                                                      1   LOCKE LORD LLP
                                                          Regina J. McClendon (SBN 184669)
                                                      2   rmcclendon@lockelord.com
                                                          Meagan S. Tom (SBN 273489)
                                                      3
                                                          meagan.tom@lockelord.com
                                                      4   101 Montgomery Street, Suite 1950
                                                          San Francisco, CA 94104
                                                      5   Telephone: (415) 318-8810
                                                          Fax: (415) 676-5816
                                                      6
                                                          Attorneys for Creditor
                                                      7
                                                          Columbia Casualty Company and its North American affiliates using the CNA trademark
                                                      8

                                                      9                                UNITED STATES BANKRUPTCY COURT
                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                     10                                     SAN FRANCISCO DIVISION

                                                     11
                                                          In re:                                                    )   CASE NO.: 18-30924
                                                     12                                                             )
                                                     13   Archer Norris, a Professional Law Corporation             )
                 101 Montgomery Street, Suite 1950




                                                                                                                    )   Chapter 11
                                                     14                                   Debtor                    )
                     San Francisco, CA 94104
Locke Lord LLP




                                                                                                                    )   MOTION OF COLUMBIA
                                                     15                                                             )   CASUALTY COMPANY FOR
                                                                                                                    )   ALLOWANCE OF
                                                     16                                                             )   ADMINISTRATIVE EXPENSE
                                                     17                                                             )   CLAIM PURSUANT TO 11 U.S.C. §
                                                                                                                    )   503(B)
                                                     18                                                             )
                                                                                                                    )
                                                     19                                                             )
                                                     20

                                                     21            Columbia Casualty Company and its North American affiliates using the CNA trademark

                                                     22   (collectively, “CNA”), by its undersigned counsel, hereby respectfully moves this Court for entry of an

                                                     23   order, substantially in the form of the attached proposed order, seeking an administrative expense claim

                                                     24   (the “Administrative Claim”) for services provided to the above-captioned debtor during the post-

                                                     25   petition period.   While CNA understands and expects that post-petition amounts owing will be

                                                     26   reconciled and paid in the ordinary course, CNA is making and filing this claim on a protective basis, in

                                                     27   order to reserve and assert all of its rights and claims to the extent that they are entitled to administrative

                                                     28   expense priority. In support of this Motion, CNA respectfully states as follows.

                                                                                                                1
                                                      Case: 18-30924
                                                        81054125v.1
                                                                             Doc# 325      Filed: 07/15/19      Entered: 07/15/19 14:08:09          Page 1 of
                                                                                                        12
                                                      1                                      Introduction and Background
                                                      2          1.      Before the Petition Date, CNA provided insurance to the above-captioned debtor (the

                                                      3   “Debtor” or “Archer Norris”) pursuant to a certain professional indemnity insurance policy,

                                                      4   designated as Policy No. 425167250 (the “Insurance Policy”). CNA issued the Insurance Policy to

                                                      5   the Debtor prior to the commencement of this chapter 11 case. The effective period of the Insurance

                                                      6   Policy is from July 1, 2018 to July 1, 2019.

                                                      7          2.      The Debtor filed a petition under chapter 11 on August 22, 2018 (the “Petition

                                                      8   Date”). Thus, the Insurance Policy was effective, in part, during the post-Petition Date period.

                                                      9   Pursuant to the Plan and Confirmation Order, the Debtors assumed the Insurance Policy. See Plan,

                                                     10   § 7.1. Moreover, the Plan provides that the Insurance Policy is fully enforceable according to its

                                                     11   terms. See Id., § 6.2.

                                                     12          3.      On December 21, 2018 CNA filed a timely, unliquidated Proof of Claim with respect

                                                     13   to, inter alia, pre-petition amounts due and owing by the Debtor to CNA. A copy of CNA’s Proof
                 101 Montgomery Street, Suite 1950




                                                     14   of Claim is attached hereto as Exhibit A.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15          4.      Pursuant to the Plan and the Insurance Policy, CNA has continued to provide

                                                     16   insurance coverage and related claim handling services, all subject to the terms, conditions,

                                                     17   exclusions and limitations contained in the policies and related agreements, to the Debtor after the

                                                     18   Petition Date. Accordingly, CNA has an administrative expense claim against the Debtor under the
                                                     19   Insurance Policy for services provided, allocable to the post-petition period, and as assumed by the
                                                     20   Debtor. Though CNA expects to be paid such amounts in full pursuant to the Plan, CNA hereby

                                                     21   asserts this Administrative Claim for all such amounts on a protective basis.

                                                     22          5.      CNA is still investigating the prepetition and postpetition amounts owing to it under the

                                                     23   Insurance Policy and any other related agreements and policies, however, and because this reconciliation

                                                     24   is still ongoing, CNA reserves the right to amend and/or supplement this Administrative Claim to claim

                                                     25   any additional amounts it discovers owing to it. Therefore, this Administrative Claim is filed in an

                                                     26   unliquidated amount. CNA reserves the right to amend this Administrative Claim to reflect a liquidated

                                                     27   amounts or to seek a Court order adjudicating such amount. Because CNA is currently investigating the

                                                     28   elements of this Administrative Claim, this Administrative Claim is being filed, in part, as a protective
                                                                                                             2
                                                      Case: 18-30924
                                                        81054125v.1
                                                                           Doc# 325      Filed: 07/15/19     Entered: 07/15/19 14:08:09        Page 2 of
                                                                                                      12
                                                      1   administrative claim, and is filed to protect CNA from the potential forfeiture of any and all rights

                                                      2   against the Debtor.

                                                      3           6.      CNA further reserves the right to amend and/or supplement this Administrative Claim

                                                      4   to claim any additional amounts it discovers owing to it under the Insurance Policy or to which CNA

                                                      5   is otherwise entitled.

                                                      6           7.      As stated, CNA expects that any amounts owed in connection with the Insurance Policy

                                                      7   or otherwise will be billed and paid in the ordinary course of business. Therefore, CNA files this

                                                      8   Administrative Claim out of an abundance of caution in order to reserve CNA’s rights to enforce any

                                                      9   obligations under the Insurance Policy, or any related insurance agreements and policies, as and

                                                     10   when they accrue and/or to any outstanding amounts to which CNA may be entitled.

                                                     11                                                   Jurisdiction
                                                     12           8.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. Venue in

                                                     13   this Court is proper pursuant to 28 U.S.C. § 1408.
                 101 Montgomery Street, Suite 1950




                                                     14           9.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15           10.     The statutory bases for the relief requested in this Application are section 105(a) and

                                                     16   503(b) of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”).

                                                     17                                                Relief Requested
                                                     18           11.     By this Motion, CNA seeks an administrative expense claim in an unliquidated amount
                                                     19   for services provided to the Debtor post-petition (or pursuant to an Insurance Policy (and any related
                                                     20   agreements) that were assumed by the Debtor pursuant to the Plan). The services provided to the Debtor

                                                     21   post-petition directly benefitted the Debtor, as it enabled the Debtor to maintain its operations and

                                                     22   provide services to its clients throughout the bankruptcy proceedings. This Administrative Claim,

                                                     23   therefore, asserts a postpetition claim for any obligations owing by the Debtor in connection with the

                                                     24   Insurance Policy (and any related agreements and policies) to the extent that any of the amounts asserted

                                                     25   related to those agreements are outstanding and are entitled to administrative priority pursuant to sections

                                                     26   503(b) and 507(a) of the Bankruptcy Code or other administrative expense priority.

                                                     27           12.     Section 503(b) of the Bankruptcy Code provides that, upon the request of a party in

                                                     28   interest, and “[a]fter notice and a hearing, there shall be allowed administrative expenses . . . including . .
                                                                                                                3
                                                      Case: 18-30924
                                                        81054125v.1
                                                                            Doc# 325       Filed: 07/15/19      Entered: 07/15/19 14:08:09          Page 3 of
                                                                                                        12
                                                      1   . the actual, necessary costs and expenses of preserving the estate.” 11 U.S.C. § 503(b)(1)(A). To

                                                      2   qualify as an administrative expense under section 503(b)(1)(A), a claimant must demonstrate that the

                                                      3   expense arises out of a transaction between the debtors and claimant, and that the transaction directly

                                                      4   benefitted the debtors. See In re North American Petroleum Corp. USA, 445 B.R. 382, 400 (Bankr.

                                                      5   D. Del. 2011); In re Muma Services Inc., 279 B.R. 478, 489 (Bankr. D. Del. 2002); In re O’Brien

                                                      6   Environmental Energy, Inc., 181 F.3d 527, 532-533 (3d Cir. 1999).

                                                      7          13.     Pursuant to the Insurance Policy, the Plan, and the Confirmation Order, CNA provides

                                                      8   insurance to the Debtor. By providing insurance and related services to the Debtor in the post-petition

                                                      9   period, CNA has enabled the Debtor to continue to operate its business as a debtor in possession. Absent

                                                     10   provision of this insurance and other services, the Debtor likely would have experienced interruption in

                                                     11   its business, and would have been unable to complete the Plan solicitation and confirmation process.

                                                     12   Because CNA’s continued relationship with the Debtor post-petition directly benefited the Debtor, CNA

                                                     13   is entitled to an administrative expense claim in an unliquidated amount representing the insurance and
                 101 Montgomery Street, Suite 1950




                                                     14   other services provided to the Debtor between the Petition Date and the date of this Motion.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15          14.     Because CNA is continuing to investigate the extent to which it provided goods and

                                                     16   services to the Debtor under the Insurance Policy (and any related agreements) that are allocable to the

                                                     17   post-petition period and because this reconciliation is still ongoing, this Administrative Claim is being

                                                     18   asserted in an unliquidated amount. Moreover, because the Plan provides that the Debtor is assuming the
                                                     19   Insurance Policy (Plan, § 7.1) and further provides that the Insurance Policy (and any related
                                                     20   agreements) are fully enforceable according to their terms (Plan, § 6.2), CNA expects to be paid any

                                                     21   outstanding post-petition amounts in full. This Administrative Claim, therefore, is being filed, in part, as

                                                     22   a protective administrative claim, and is filed to protect CNA from the potential forfeiture of any and all

                                                     23   rights against the Debtor.      CNA also reserves the right to request immediate payment of its

                                                     24   Administrative Claim in the event that such claim becomes liquidated.

                                                     25   ///

                                                     26   ///

                                                     27   ///

                                                     28   ///
                                                                                                               4
                                                      Case: 18-30924
                                                        81054125v.1
                                                                            Doc# 325      Filed: 07/15/19      Entered: 07/15/19 14:08:09         Page 4 of
                                                                                                       12
                                                      1                                               Conclusion
                                                      2   WHEREFORE, CNA respectfully requests that the Court enter an order (i) allowing the CNA
                                                      3   Administrative Claim in an unliquidated amount and (ii) granting such other and further relief as

                                                      4   may be just and fitting under the circumstances.

                                                      5

                                                      6   Dated: July 15, 2019                            Respectfully submitted,

                                                      7                                                   LOCKE LORD LLP
                                                      8

                                                      9                                                   By:    /s/ Meagan S. Tom__________________
                                                                                                                   Regina J. McClendon
                                                     10
                                                                                                                   Meagan S. Tom
                                                     11                                                   Attorneys for Creditor
                                                                                                          Columbia Casualty Company and its North American
                                                     12                                                   affiliates using the CNA trademark
                                                     13
                 101 Montgomery Street, Suite 1950




                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15

                                                     16

                                                     17

                                                     18
                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                             5
                                                      Case: 18-30924
                                                        81054125v.1
                                                                           Doc# 325     Filed: 07/15/19      Entered: 07/15/19 14:08:09      Page 5 of
                                                                                                     12
        EXHIBIT A



Case: 18-30924   Doc# 325   Filed: 07/15/19   Entered: 07/15/19 14:08:09   Page 6 of
                                         12
 Fill in this information to identify the case:
                                                                                                                                 FILED
 Debtor 1 Archer Norris, a Professional Law Corporation                                                                  U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                            12/21/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−30924


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Columbia Casualty Company and affiliates
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Columbia Casualty Company and affiliates

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  c/o Michael B. Kind and Jonathan W. Young
                                  Locke Lord LLP
                                  111 South Wacker Drive
                                  Chicago, IL 60606

                                  Contact phone              312−443−0700                        Contact phone

                                  Contact email                                                  Contact email
                                      michael.kind@lockelord.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                 MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




         Case:
          Case18-30924
               18-30924 Doc#
                        Claim325
                              146-1Filed:
                                       Filed
                                          07/15/19
                                             12/21/18Entered:
                                                       Desc Main
                                                              07/15/19
                                                                  Document
                                                                       14:08:09Page
                                                                                 Page
                                                                                    1 of73of
                                                12
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                 No
  number you use to               Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $ unknown                            Does this amount include interest or other charges?
  claim?                                                             No
                                                                     Yes. Attach statement itemizing interest, fees, expenses, or
                                                                     other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                    Insurance Policy


9. Is all or part of the         No
   claim secured?                Yes. The claim is secured by a lien on property.
                                  Nature of property:
                                      Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                     Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                      Motor vehicle
                                      Other. Describe:


                                   Basis for perfection:

                                   Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                   interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                   document that shows the lien has been filed or recorded.)

                                   Value of property:                        $

                                   Amount of the claim that is               $
                                   secured:
                                   Amount of the claim that is               $                                    (The sum of the secured and
                                   unsecured:                                                                     unsecured amounts should
                                                                                                                  match the amount in line 7.)


                                   Amount necessary to cure any default as of the                     $
                                   date of the petition:

                                   Annual Interest Rate (when case was filed)                                     %
                                         Fixed
                                         Variable
10.Is this claim based on          No
   a lease?                        Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:                                 See Attachment




Official Form 410                                               Proof of Claim                                                page 2




       Case:
        Case18-30924
             18-30924 Doc#
                      Claim325
                            146-1Filed:
                                     Filed
                                        07/15/19
                                           12/21/18Entered:
                                                     Desc Main
                                                            07/15/19
                                                                Document
                                                                     14:08:09Page
                                                                               Page
                                                                                  2 of83of
                                              12
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                    $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                    $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                        $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)(2) that applies                   $ 0.00

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                12/21/2018

                                                                 MM / DD / YYYY


                                 /s/ Michael B. Kind

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Michael B. Kind

                                                                            First name       Middle name         Last name
                                 Title                                      Attorney

                                 Company                                    Locke Lord LLP

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                    111 South Wacker Drive

                                                                            Number Street
                                                                            Chicago, IL 60606

                                                                            City State ZIP Code
                                 Contact phone             312−443−0700                         Email         michael.kind@lockelord.com


Official Form 410                                                      Proof of Claim                                                   page 3




        Case:
         Case18-30924
              18-30924 Doc#
                       Claim325
                             146-1Filed:
                                      Filed
                                         07/15/19
                                            12/21/18Entered:
                                                      Desc Main
                                                             07/15/19
                                                                 Document
                                                                      14:08:09Page
                                                                                Page
                                                                                   3 of93of
                                               12
                    UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO)


In re:                                                   Chapter 11
Archer Norris, a Professional Law Corporation,           Case No. 18-30924
                              Debtor.


                         ATTACHMENT TO PROOF OF CLAIM
                      FILED BY COLUMBIA CASUALTY COMPANY

I.       NOTICES RESPECTING THIS CLAIM

       All notices respecting this claim must be served upon the following persons (the “Notice
Parties”):

         Jonathan W. Young
         Michael B. Kind
         Locke Lord LLP
         111 S. Wacker Drive
         Chicago, IL
         T: (312) 443-0700
         F: (312) 443-0336
         jonathan.young@lockelord.com
         michael.kind@lockelord.com

II.      NATURE AND DETAIL OF CLAIM

         Claimant Columbia Casualty Company, on behalf of itself and its North American
 affiliates using the CNA trademark (collectively, “CNA” or “Claimant”) submits this proof of
 claim in relation to a certain professional indemnity insurance policy, designated as Policy No.
 425167250 (the “Insurance Policy”), issued by CNA to Archer Norris, a Professional Law
 Corporation, the debtor in the above-captioned chapter 11 proceedings (“Archer Norris” or the
 “Debtor”). CNA issued the Insurance Policy to the Debtor prior to the commencement of this
 chapter 11 case. The effective period of the Insurance Policy is from July 1, 2018 to July 1,
 2019.

        The Debtor filed a petition under chapter 11 on August 22, 2018 (the “Petition Date”).
 CNA files this Proof of Claim (the “Proof of Claim”) with respect to amounts that are due and
 owing, or which may become due and owing, by the Debtor to CNA on account of the Insurance
 Policy or otherwise.

        This Proof of Claim is filed as an unliquidated claim. CNA reserves the right to amend
 this Proof of Claim to reflect a liquidation amount when one is ascertainable or to seek a court
 order adjudicating such liquidation.

AM 70471020.1                                    1
Case
Case:18-30924
      18-30924 Claim
               Doc# 146-1
                     325 Part
                          Filed:2 07/15/19
                                    Filed 12/21/18
                                             Entered:Desc
                                                      07/15/19
                                                          Attachment
                                                               14:08:09
                                                                      1 Page
                                                                        Page 110
                                                                               ofof
                                                                                  3
                                         12
       Outstanding Indebtedness

       The Insurance Policy provides that a self-insured retention amount (the “SIR”) applies to
each claimed occurrence under the Insurance Policy. Both before and after the Petition Date,
loss experience under the Insurance Policy has continued to develop. As additional amounts
become due and owing under the terms of the Insurance Policy, CNA is entitled to collect those
amounts.

        Accordingly, CNA hereby files this Proof of Claim to reserve its right to receive
deductible reimbursement and related charges that have accrued, which are expected to accrue,
and which do accrue in the future under the Insurance Policy. Moreover, CNA reserves the right
to argue that CNA has no further coverage, or any other, obligations to the Debtor pursuant to
the Insurance Policy to the extent that the Debtor fails to pay any required SIR.

        In addition, CNA reserves the right to amend or update this Proof of Claim to the extent
necessary to reflect its most current estimate of the deductible reimbursement and related charges
that have accrued, which are expected to accrue, and which do accrue in the future under the
Insurance Policy. Some of these amounts are attributable to post-bankruptcy insured claims, and
may be entitled to administrative priority pursuant to 11 U.S.C. § 507(a)(2). CNA reserves the
right to file a separate request for payment of administrative expenses with respect to those
amounts.

       CNA is continuing to investigate the total aggregate amount of the potential, present, and
known exposure under the Insurance Policy and the applicable aggregate SIR owed by the
Debtor to CNA. As of the filing of this Proof of Claim, no estimation in regard to that amount is
ventured. Any accrued amounts within the SIR on account of any pending or potentially pending
claims are reimbursable under the Insurance Policy. CNA hereby asserts this Proof of Claim to
recover such amounts and any other amounts which may be due and owing, or which may
become due and owing, from the Debtor to CNA.

         As loss experience under the Insurance Policy continues to develop, CNA is continuing
to investigate the expected paid losses and reserves under the Insurance Policy and is, therefore,
filing this Proof of Claim as an unliquidated claim. CNA is entitled to collect from the Debtor
any additional amounts that may become due and owing in the future under the terms of the
Insurance Policy. CNA reserves the right to amend this Proof of Claim in order to reflect its
most current estimate of the deductible reimbursement and related charges that have accrued,
which are expected to accrue, or which do accrue in the future under the Insurance Policy.
Accordingly, CNA hereby submits this Proof of Claim with respect to any deductible
reimbursement, premiums, any related charges, and any other amounts owing from the Debtor to
CNA which have accrued, may accrue, do accrue in the future, and continue to accrue after the
Petition Date.

       A true and correct copy of the Insurance Policy and related documentation shall be
provided upon reasonable request and subject to applicable confidentiality concerns.

III.   RESERVATION OF RIGHTS

        The filing of this proof of claim shall not constitute: (a) a waiver or release by Claimant
of the rights of Claimant against the Debtors or any other person or property, including its right
AM 70471020.1                                    2
Case
Case:18-30924
      18-30924 Claim
               Doc# 146-1
                     325 Part
                          Filed:2 07/15/19
                                    Filed 12/21/18
                                             Entered:Desc
                                                      07/15/19
                                                          Attachment
                                                               14:08:09
                                                                      1 Page
                                                                        Page 211
                                                                               ofof
                                                                                  3
                                         12
to file an administrative claim; (b) a waiver by Claimant to contest the jurisdiction of this Court
with respect to the subject matter of the claims asserted in this proof of claim, any objection or
other proceeding commenced with respect thereto or any other proceeding commenced in this
case against or otherwise involving Claimant; or (c) an election of remedies or choice of law.

        Claimant reserves the right to further amend and/or supplement this proof of claim at any
time and in any manner, and to file proofs of claim for additional claims which may be based on
the respective rights and obligations arising under the relationship described herein or the same
events and circumstances described herein. In addition, Claimant reserves the right to attach or
bring forth additional documentation supporting its claims and additional documents that may
become available after further investigation and discovery.

IV.     SETOFF, RECOUPMENT, SUBROGATION, ETC.

        To the extent Claimant has certain equitable rights or other rights, including without
limitation, the rights of recoupment, setoff and subrogation, such rights are expressly asserted
hereby, and Claimant reserves all of its rights and preserves all defenses in connection therewith.
Claimant additionally reserves its rights with respect to any provision of any Order setting bar
dates for filing proofs of claim in this case, which may purport to discharge Claimant’s setoff,
recoupment, or other equitable rights.




AM 70471020.1                                   3
Case
Case:18-30924
      18-30924 Claim
               Doc# 146-1
                     325 Part
                          Filed:2 07/15/19
                                    Filed 12/21/18
                                             Entered:Desc
                                                      07/15/19
                                                          Attachment
                                                               14:08:09
                                                                      1 Page
                                                                        Page 312
                                                                               ofof
                                                                                  3
                                         12
